Citation Nr: 1742409	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-14 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for atrial fibrillation.  

2.  Entitlement to service connection for sleep apnea, including as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran served on active duty from February 1984 to July 1984 and from December 1990 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
 
The appealed issue of entitlement to a temporary increased evaluation for service-connected atrial fibrillation based on hospitalization in excess of 21 days pursuant to 38 C.F.R. § 4.29 is distinct from a rating issue based on severity of disability.  The issue of an increased rating for atrial fibrillation is not presently before the Board.  If the Veteran desires to submit a claim for increased rating for service-connected atrial fibrillation he may do so by filing the appropriate form with the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran underwent hospitalization for cardiac-related disability from April 10, 2014 to April 18, 2014.



CONCLUSION OF LAW
	
The criteria for a temporary total rating due to hospital treatment in excess of 21 days for atrial fibrillation are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.29 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran effectively contends that while he was only hospitalized for eight days, he also underwent outpatient care for several months, so that he should be granted the temporary total disability rating based on hospitalization in excess of 21 days.  

A temporary total rating (100 percent) will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.

The hospitalization in question was from April 10, 2014 to April 18, 2014, for cardiac issues potentially related to the Veteran's service-connected atrial fibrillation. While the Veteran contends that his outpatient treatment following the hospitalization  should be considered, the Board is bound by the regulations, which require the hospitialization to be in excess of 21 days. 38 C.F.R. § 4.29.  The Board is bound      by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The facts at issue being not reasonably in dispute, the claim for benefits under 38 C.F.R. § 4.29 based on hospitalization in excess of 21 days must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

A temporary total evaluation due to hospital treatment in excess of 21 days for atrial fibrillation is denied. 


REMAND

The Veteran underwent a VA disability benefits questionnaire (DBQ) examination in September 2015 addressing claimed posttraumatic stress disorder (PTSD), on which basis the RO in September 2015 granted service connection.  On that examination,     in response to the question "Veteran's current mental health problems, treatment, medication, hospitalizations, suicide attempts:" the psychologist responded, "Veteran has symptoms of PTSD, intense anger, alcohol difficulties, depression, sleep apnea, and anxiety."  No explanation was provided for including sleep apnea, a medical condition, in the mental health symptoms.  Thus, the Board finds that a medical examination is necessary to address the sleep apnea claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all VA and private providers who have treated him for sleep apnea since April 2017.  After securing any necessary releases, the AOJ should request any relevant records identified. If any requested records are not available, the Veteran should be notified of such.

2.  After the AOJ has completed the action requested above, the Veteran should be afforded a VA sleep apnea examination.  The claims folder should be reviewed by the VA examiner.  Any testing deemed necessary should be conducted and the results reported. 

Following review of the claims file, the examiner should respond to the following questions:

a. Please provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed sleep apnea (per the 2014 sleep study) developed in service or is causally related to service.  The examiner should explain why or why not.  

b. If not related to service, the examiner should opine whether it is at least as likely as not that   the Veteran's service-connected PTSD caused his sleep apnea. The examiner should explain why or why not.  

c. If not caused by PTSD, the examiner should provide an opinion as to whether it is at least as likely as not that the sleep apnea is permanently worsened beyond normal progression (versus temporary flare-up of symptoms) by the service connected PTSD.  The examiner should explain why or why not.

If the examiner finds there has been permanent worsening beyond normal progression, the examiner should attempt to quantify the degree of worsening beyond the baseline level of sleep apnea that is due to the service-connected PTSD.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


